Citation Nr: 0020816	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for depression, secondary 
to service-connected low back strain with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denying the veteran's claim of 
entitlement to service connection for depression, secondary 
to his service-connected low back strain with limitation of 
motion, on the basis that such claim was not well grounded.  
It is noted that the veteran, through a March 1999 statement 
from his representative, requested a hearing before the RO's 
hearing officer, but prior to its occurrence, the veteran 
withdrew his hearing request; as such, the veteran's appeal 
is herein decided on the basis of that evidence now contained 
within his claims folder.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
depression, secondary to his service-connected low back 
strain with limitation of motion, is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
depression, secondary to his service-connected low back 
strain with limitation of motion, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The threshold question to be answered in appeal, however, is 
whether the veteran has presented evidence of a well grounded 
claim; that is, a claim that is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claim for secondary 
service connection, like all claims, must be well grounded.  
See Locher v. Brown, 9 Vet. App. 535, 538-40 (1996); Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id. at 610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical diagnosis or etiology, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Such are not 
generally for application where the issue is that of 
secondary service connection and the primary focus is upon 
the relationship between the entities at issue.

In this instance, the veteran alleges that his depression is 
the direct result of his service-connected low back disorder 
based on the presence of low back pain and resulting sleep 
deprivation.  It is asserted that, because of a loss of 
sleep, the veteran is irritable at work and short-tempered 
with not only his co-workers, but also his spouse and other 
family members.  

While the record identifies the existence of a medical 
diagnosis of current disability involving depression, not 
elsewhere classified, beginning in October 1997, only the 
veteran and his representative link the veteran's service-
connected low back disorder to his depression.  No medical 
professional has offered competent evidence of a nexus 
between the entities in question and the record does not 
otherwise indicate that either the veteran or his 
representative has the requisite medical knowledge or 
training as would render either able to offer an opinion as 
to medical diagnosis or etiology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The representative cites a VA outpatient treatment note of 
February 1998 as evidence of a direct, causal relationship 
between the veteran's back disorder and his depression, which 
reads, in pertinent part, as follows:  

Current sx include anger, nightmares and an 
obsession with death.  [N]o suicidal ideas.  He 
is still losing his temper at work.  Vet has 
chronic back pain for which he uses tylenol and 
tylenol pm.  His sleep is affected by his back 
pain.  [N]o recent panic attacks.

The foregoing is essentially a statement of current symptoms 
offered by the veteran.  In no way does that account 
represent the opinion of a medical professional as to the 
question of whether the veteran's low back disorder bears a 
causal relationship to his depression.  It must be remembered 
as well that evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, it is also noted that no medical 
professional is shown to have rendered an opinion that the 
service-connected low back disorder has in any way led to an 
increase in severity of the nonservice-connected depression, 
such as might warrant a grant of service connection under 
Allen, supra.  

Further, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the claim in question "plausible" and, 
thus, require VA to notify the veteran of that relevant 
evidence in order that he may complete his application.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  Lastly, as the veteran's claim is not well 
grounded, VA has no duty to assist him in developing the 
record to support his claim.  Morton v. West, 12 Vet. App. 
477 (1999).  As such, there is no basis to remand this case, 
as requested, for the conduct of a VA medical examination in 
order to address the issue of causation.

Inasmuch as the veteran's claim is not well grounded, a 
weighing of the merits of such claim is not herein undertaken 
and, thus, the provisions of 38 U.S.C.A. § 5107(b) as to the 
resolution of the benefit of the doubt where the evidence is 
in relative equipoise is not for application.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55-6 (1990).


ORDER

Service connection for depression, secondary to service-
connected low back strain with limitation of motion, is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

